DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,490,508 (Hereinafter ‘508). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1 : ‘508 discloses : 




forming a surface element structure and a predetermined mark separate from the surface element structure on a first main surface of a semiconductor substrate (claim 1);
forming a resist film on a second main surface of the semiconductor substrate (claim 1);
irradiating light having a wavelength in a predetermined wavelength region, the light being irradiated on the semiconductor substrate, from the second main surface of the semiconductor substrate, and detecting reflected light or transmitted light of the light by a detector disposed at a predetermined position, and identifying a position of the predetermined mark (claim 1);
performing alignment using the identified position of the predetermined mark as a reference, and transferring to the resist film and exposing a predetermined pattern corresponding to the surface element structure (claim 1); and
performing etching or ion-implantation of an impurity using the resist film as a mask, and forming a back element structure of the predetermined pattern on the second main surface of the semiconductor substrate (claim 1), wherein forming the surface element structure and the predetermined mark includes forming a plurality of trenches that reach a predetermined depth from the first main surface of the semiconductor substrate, the plurality of trenches being formed in a layout by which two or more peaks are detected in each of a detected waveform in a first direction and a detected waveform in a second direction, of the reflected light or transmitted light, the first direction being parallel to the first main surface of the semiconductor substrate and the 
a step formed on the first main surface of the semiconductor substrate by the plurality trenches constitutes the predetermined mark (claim 1).
With respect to claim 14 : ‘508 discloses : 
A method of manufacturing a semiconductor device (claim 8), the method comprising:
forming a surface element structure and a predetermined mark separated from the surface element structure on a first main surface of a semiconductor substrate (claim 8);
forming a resist film on a second main surface of the semiconductor substrate (claim 8);
irradiating light having a wavelength in a predetermined wavelength region, the light being irradiated on the semiconductor substrate, from the second main surface of the semiconductor substrate, and detecting reflected light or transmitted light of the light by a detector disposed at a predetermined position, and identifying a position of the predetermined mark (claim 8);
performing alignment using the identified position of the predetermined mark as a reference, and transferring to the resist film and exposing a predetermined pattern corresponding to the surface element structure (claim 8); and
performing etching or ion-implantation of an impurity using the resist film as a mask, and forming a back element structure of the predetermined pattern on the second 
forming on the first main surface of the semiconductor substrate, a stacked film constituted by an oxide film, a polysilicon film, and an interlayer insulating film that are sequentially stacked; and forming a groove that penetrates the stacked film in a depth
direction, and a step formed on the stacked film by the groove constitutes the predetermined mark (claim 8).	
Dependent claims 2-13 are 15-18 are aslo rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,490,508.
Claims 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of ’508 in view of Suwa (US 4,390,279, hereinafter Suwa). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 19 : ‘508 discloses : 
 A method of manufacturing a semiconductor device (claim 1), the method comprising: forming a surface element structure and forming a predetermined mark separate from the surface element structure, at a first main surface of a semiconductor substrate (claim 1);
forming a resist film at a second surface of the semiconductor substrate (claim 1); irradiating light of a predetermined wavelength region on the semiconductor substrate from the second main surface of semiconductor substrate, detecting reflected light or transmitted light of the light of the predetermined wavelength region by a 
performing etching or ion-implantation of an impurity using the resist film as a mask, and forming a back element structure of the predetermined pattern at the second main surface of the semiconductor substrate (claim 1), wherein the reflected light or the transmitted light of the light of the predetermined wavelength region, output from the detector has a first detection waveform along a first direction parallel to the first main surface of the semiconductor substrate and a second detection waveform along a second direction  and parallel to the first main surface of the semiconductor substrate (claim 1).; and forming the surface element and the predetermined mark includes forming a metal film on the first main surface of the semiconductor substrate, separate from a surface electrode of the surface element structure, and a step formed at the first main surface of the semiconductor substrate by the metal film is the predetermined mark (claim 1).
‘508 does not explicitly disclose that the second direction is orthogonal to first direction. 
In an analogous art, Suwa discloses that the second direction is orthogonal to first direction (Col. 6; lines 22-35; and Col. 8; 10-20; orthogonal to first direction and parallel to the main surface). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify ‘508’s method by adding Suwa’s disclosure in order to produce alignment signal waves for an alignment process.
.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,910,319 (Hereinafter ‘319). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1 : ‘319 discloses : 
A method of manufacturing a semiconductor device (claim 14), the method comprising:
forming a surface element structure and a predetermined mark separate from the surface element structure on a first main surface of a semiconductor substrate (claim 14);
forming a resist film on a second main surface of the semiconductor substrate (claim 14);
irradiating light having a wavelength in a predetermined wavelength region, the light being irradiated on the semiconductor substrate, from the second main surface of the semiconductor substrate, and detecting reflected light or transmitted light of the light by a detector disposed at a predetermined position, and identifying a position of the predetermined mark (claim 14);
performing alignment using the identified position of the predetermined mark as a reference, and transferring to the resist film and exposing a predetermined pattern corresponding to the surface element structure (claim 14); and

a step formed on the first main surface of the semiconductor substrate by the plurality trenches constitutes the predetermined mark (claim 14).
With respect to claim 14 : ‘319 discloses : 
A method of manufacturing a semiconductor device (claim 8), the method comprising:
forming a surface element structure and a predetermined mark separated from the surface element structure on a first main surface of a semiconductor substrate (claim 1);
forming a resist film on a second main surface of the semiconductor substrate (claim 1);
irradiating light having a wavelength in a predetermined wavelength region, the light being irradiated on the semiconductor substrate, from the second main surface of 
performing alignment using the identified position of the predetermined mark as a reference, and transferring to the resist film and exposing a predetermined pattern corresponding to the surface element structure (claim 1); and
performing etching or ion-implantation of an impurity using the resist film as a mask, and forming a back element structure of the predetermined pattern on the second main surface of the semiconductor substrate, wherein forming the surface element structure and the predetermined mark includes (claim 1):
forming on the first main surface of the semiconductor substrate, a stacked film constituted by an oxide film, a polysilicon film, and an interlayer insulating film that are sequentially stacked; and forming a groove that penetrates the stacked film in a depth
direction, and a step formed on the stacked film by the groove constitutes the predetermined mark (claim 1).	
Dependent claims 2-13 are 15-18 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of ‘319.
Claims 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of ‘319 in view of Suwa (US 4,390,279, hereinafter Suwa). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 19 : ‘319 discloses : 

forming a resist film at a second surface of the semiconductor substrate (claim 15); irradiating light of a predetermined wavelength region on the semiconductor substrate from the second main surface of semiconductor substrate, detecting reflected light or transmitted light of the light of the predetermined wavelength region by a detector disposed at a predetermined position, and identifying a position of the predetermined mark (claim 15); performing alignment using the identified position of the predetermined mark as a reference, and transferring to the resist film and exposing a predetermined pattern corresponding to the surface element structure (claim 15); and
performing etching or ion-implantation of an impurity using the resist film as a mask, and forming a back element structure of the predetermined pattern at the second main surface of the semiconductor substrate (claim 15), wherein the reflected light or the transmitted light of the light of the predetermined wavelength region, output from the detector has a first detection waveform along a first direction parallel to the first main surface of the semiconductor substrate and a second detection waveform along a second direction  and parallel to the first main surface of the semiconductor substrate (claim 15).; and forming the surface element and the predetermined mark includes forming a metal film on the first main surface of the semiconductor substrate, separate from a surface electrode of the surface element structure, and a step formed at the first 
‘319 does not explicitly disclose that the second direction is orthogonal to first direction. 
In an analogous art, Suwa discloses that the second direction is orthogonal to first direction (Col. 6; lines 22-35; and Col. 8; 10-20; orthogonal to first direction and parallel to the main surface). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify ‘319’s method by adding Suwa’s disclosure in order to produce alignment signal waves for an alignment process.
Dependent claims 20-24 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of ‘319 in view of Suwa.

There is no prior art rejection for claims 1 - 25.

Response to Arguments
Applicant's arguments filed have been fully considered and found persuasive in view of amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

                                                                                                                                                             
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816